601 S.E.2d 381 (2004)
267 Ga. App. 847
DESIGNS UNLIMITED, INC.
v.
RODRIGUEZ.
No. A04A0089.
Court of Appeals of Georgia.
June 15, 2004.
Barry Katz, for Appellant.
Aldo Rodriguez, pro se, Orlando, FL, for Appellee.
MILLER, Judge.
Designs Unlimited, Inc. appeals from the trial court's order dismissing its complaint against Aldo Rodriguez d/b/a Pitusa Furniture ("Rodriguez"). The trial court determined that Rodriguez, a Florida resident, was not subject to personal jurisdiction in Georgia pursuant to OCGA § 9-10-91(1). In its sole enumeration on appeal, Designs Unlimited argues for the first time that the trial court erred in failing to consider whether Rodriguez could be subject to jurisdiction under OCGA § 9-10-91(2). Since Designs Unlimited failed to raise this argument below and the trial court's ruling was accordingly limited to only whether Rodriguez was subject to jurisdiction pursuant to OCGA § 9-10-91(1), Designs Unlimited has waived any argument relating to its asserted enumeration. Indeed,
[o]ur appellate courts are courts for the correction of errors of law committed in the trial court. Routinely, this Court refuses to review issues not raised in the trial court. To consider the case on a completely different basis from that presented below would be contrary to the line of cases holding, "He must stand or fall upon the position taken in the trial court." Fairness to the trial court and to the parties demands that legal issues be asserted in the trial court.
(Citation omitted.) Lowery v. Atlanta Heart Assoc., 266 Ga.App. 402, 404(2), 597 S.E.2d 494 (2004). Stated differently, "[a]lthough under the `right for any reason' rule this court will affirm the correct ruling of a trial court on grounds not addressed below, we do not apply a `wrong for any reason' rule to reverse incorrect rulings on issues not raised or ruled upon in the trial court." (Citation omitted.) Id. at 404-405(2), 597 S.E.2d 494. *382 Accordingly, we discern no error here and affirm.
Judgment affirmed.
ANDREWS, P.J., and ELLINGTON, J., concur.